Exhibit 10.1

ADVANCED DRAINAGE SYSTEMS, INC.

Executive Employment Agreement

November 9, 2015

This Executive Employment Agreement (this “Agreement”) is entered into effective
as of the date set forth above (the “Effective Date”) by and between ADVANCED
DRAINAGE SYSTEMS, INC., a Delaware corporation (the “Company”), and SCOTT A.
COTTRILL (the “Executive”).

Background

A. The Executive desires to be employed with the Company and serve as an officer
of the Company in the capacity of Executive Vice President, Chief Financial
Officer, Secretary and Treasurer of the Company; and

B. The Company and the Executive desire to enter into this Agreement to govern
the terms and conditions of the Executive’s employment with, and service as an
officer of, the Company.

Statement of Agreement

In consideration of the promises and mutual covenants and agreements contained
herein, the sufficiency of which is hereby acknowledged, the parties hereto
agree as set forth below.

Section 1. Employment and Employment Period. The Company hereby agrees to employ
the Executive, and the Executive hereby accepts such employment with the
Company, for the purposes and upon the terms and conditions contained in this
Agreement. The term of this Agreement is effective for a period commencing on
the Effective Date and continuing through the close of business on March 31,
2018 (the “Initial Period”), subject to earlier termination as provided in
Section 9. Beginning on January 1, 2018 and each January 1 thereafter (each such
January 1, a “Renewal Date”), the then remaining term of this Agreement shall be
extended automatically without further action or notice by either party hereto
for an additional one (1) year period (each such additional one (1) year period,
a “Renewal Period”) unless and until terminated as provided in Section 9. As
used in this Agreement, the term “Employment Period” means the Initial Period
and each Renewal Period (if any) until terminated as provided in Section 9.

Section 2. Capacities and Duties. During the Employment Period, the Executive
shall be employed as an Executive Vice President, Chief Financial Officer,
Secretary and Treasurer of the Company and/or in such other capacities as are
mutually agreed to by the Company and the Executive. The Executive shall have
the duties and responsibilities incumbent with the offices and positions with
the Company held by the Executive, including such specific duties and
responsibilities consistent with such offices and positions as the Board or
Chief Executive Officer of the Company may reasonably establish from time to
time. The Executive shall report and be accountable to the Chief Executive
Officer of the Company. The Executive further agrees to serve without additional
compensation as an officer and/or director (or in other equivalent positions) of
any of the Company’s affiliates, if elected or appointed, during the Employment
Period.



--------------------------------------------------------------------------------

Section 3. Performance Covenants. The Executive accepts the employment described
in Section 2 and agrees to devote his full working time and efforts (except for
absences due to illness and vacations) to the business and affairs of the
Company and its affiliates and the performance of the aforesaid duties and
responsibilities. However, nothing in this Agreement shall preclude the
Executive from devoting a reasonable amount of his time and efforts to civic,
community, charitable, professional and trade association affairs and matters,
provided the nature and extent of such affairs and/or matters do not unduly
detract from the performance of the Executive’s duties for the Company.

Section 4. Compensation. For the Executive’s services as an employee of the
Company under this Agreement, the Company shall pay to the Executive the
compensation hereinafter provided in this Section 4 at the times and in the
manners provided below.

(a) Base Salary. The Executive shall be paid a base salary at an annual rate of
Four Hundred Fifty-Five Thousand Dollars ($455,000). The Executive shall be
entitled from time to time to such increases in base salary, if any, as the
Company may determine in its discretion. The Executive’s performance and base
salary shall be reviewed at least annually by the Company and shall not be
decreased unless such decrease is commensurate with a reduction in base salary
of the Executive Staff after consultation with the Executive. The base salary
shall be paid in periodic installments in accordance with the normal payroll
practices of the Company.

(b) Incentive Compensation. In addition to his base salary, the Executive shall
be entitled to receive incentive compensation each fiscal year of the Company in
accordance with the then-current incentive compensation plans and programs of
the Company or any modified and/or new incentive compensation plans and programs
of the Company approved by the Board and implemented by the Company which are
available to or for members of management of the Company. Any such incentive
compensation amounts shall be paid at the times and in the manner provided for
in such incentive compensation plans and programs of the Company; provided,
however, that all such amounts shall be paid on or before the 15th day of the
third month following the end of the fiscal year for which such incentive
compensation was earned.

Section 5. Benefit Plans; Equity Incentive Plans; and Vacation Benefits. The
below provisions apply with respect to benefit plans, equity incentive plans and
vacation benefits.

(a) Benefit Plans. The Executive shall be entitled to participate in such
benefit plans as may, from time to time during the Employment Period, be
provided to members of the Executive Staff (collectively, the “Benefit Plans”)
and on terms generally consistent with those provided to other members of the
Executive Staff. The Benefit Plans currently include for the Executive the
Company’s ESOP, tax-qualified 401(k) profit sharing retirement plan, long-term
disability plan, life insurance plan, accidental death and dismemberment plan,
medical program, and automobile program.

 

- 2 -



--------------------------------------------------------------------------------

(b) Equity Incentive Plans. The Executive shall be entitled to participate in
the Stock Plan, the Option Plan and other future equity incentive plans as may,
from time to time during the Employment Period, be provided to members of
management of the Company (the Stock Plan, the Option Plan and such other plans,
“Equity Incentive Plans”), subject to the terms of any such Equity Incentive
Plans and any agreements (such as Restricted Stock Agreements and Option
Agreements) entered into by the Company and the Executive in connection with
awards or grants thereunder.

(c) Vacation Benefits. The Executive shall be entitled to paid vacation during
each fiscal year of the Company in accordance with the vacation policies of the
Company in effect for the Executive Staff from time to time.

Section 6. Payment or Reimbursement of Expenses. The below provisions apply with
respect to payment or reimbursement of expenses incurred by the Executive.

(a) Expenses Generally. The Company shall pay or reimburse the Executive for
reasonable expenses paid or incurred by the Executive on behalf of the Company
in connection with and reasonably necessary for the rendering of his services to
the Company hereunder, including expenses for travel, convention and seminar
attendance, business entertainment and similar items. Additionally, the Company
shall pay or reimburse the Executive for club dues, professional association
membership fees and other similar items approved in accordance with the
Company’s policies with respect thereto.

(b) Reimbursement Procedures. All reimbursements made pursuant to this Section 6
shall be made as promptly as practicable after the Executive has submitted to
the Company vouchers or reports for such expenditures in such reasonable detail
and with such supporting receipts and other evidence of expenditures as the
Company typically requires for such purposes.

(c) Reimbursement Compliance with Section 409A. Notwithstanding the provisions
of Section 6(a) and Section 6(b) and of any policy of the Company to the
contrary:

(i) The amount of expenses eligible for reimbursement during any calendar year
shall not affect the amount of expenses eligible for reimbursement in any other
calendar year, provided that this clause shall not be violated with regard to
expenses reimbursed under any arrangement covered by Section 105(b) of the Code
solely because such expenses are subject to a limit related to the period the
arrangement is in effect;

(ii) The reimbursement of an eligible expense shall be made on or before
December 31 of the calendar year following the calendar year in which the
expense was incurred; and

(iii) The right to reimbursement shall not be subject to liquidation or exchange
for another benefit.

Section 7. Company-Owned Life Insurance. Intentionally omitted.

 

- 3 -



--------------------------------------------------------------------------------

Section 8. Protective Provisions. The below provisions apply for the protection
of the Company.

(a) Nondisclosure of Confidential Information. As used herein, the term
“Confidential Information” means all information (i) relating to the Company
and/or its affiliates of a confidential or non-public nature, including without
limitation all data, technology, inventions, discoveries, processes, techniques,
trade secrets, formulae, results of investigations and experiments, marketing,
production, pricing, buying and sales information, customer lists and other
customer information relating to the Company and/or its affiliates, which have
been disclosed to the Executive or developed or otherwise obtained by the
Executive during his employment with the Company or (ii) relating to third
parties of a confidential or non-public nature disclosed to the Executive during
his employment with the Company to the extent the Company or any of its
affiliates remains subject to confidentiality or use restrictions in favor of a
third party with respect to such information other than (iii) any information
that is or becomes within the public domain, other than through a breach of this
Agreement.

The Executive acknowledges that Confidential Information is and shall remain the
property of the Company. The Executive shall not, either during or after his
employment with the Company, except in connection with his employment with the
Company, disclose any Confidential Information to any Person unless required to
do so by applicable law or any governmental authority. Upon request of the
Company, at any time during the course of his employment with the Company, upon
termination of his employment with the Company or thereafter, the Executive
shall promptly return to the Company all records relating to Confidential
Information in whatever form they exist, and by whomever prepared, which are
then in his custody, possession and/or control.

(b) Covenant Not to Compete. The Executive shall not, except as the Executive
engages in such activities on behalf of the Company and/or its affiliates,
either during his employment with the Company or at any time within a period of
two (2) years following the termination of his employment with the Company (such
period of employment and post-employment period of two (2) years together, the
“Restricted Period”), without the prior written consent of the Company, either
individually or in conjunction with any other Person, in any capacity, directly
or indirectly: (i) in the United States, Canada, or Mexico or in any other
country in which the Company or any of its affiliates has a facility or has
contracted with others to manufacture products or is included in the exclusive
territory of a joint venture of the Company or any of its affiliates, carry on,
be engaged in, be employed by, be financially interested in, advise, lend money
to, guarantee the debts or obligations of, or permit his name or any part
thereof to be utilized by any Person engaged in, any business similar to or
competitive with any business now, or at any time during the employment of the
Executive, carried on by the Company or any of its affiliates; (ii) induce or
solicit or attempt to induce or solicit any party to any contract with the
Company or any of its affiliates to breach, terminate or cease to perform under
such contract; and/or (iii) solicit, divert or pursue or attempt to solicit,
divert or pursue any existing business of the Company or any of its affiliates
or any prospective business or opportunity which is then being actively
considered, planned, developed, contemplated or pursued by the Company or any of
its affiliates. Notwithstanding the provisions of this Section 8(b) to the

 

- 4 -



--------------------------------------------------------------------------------

contrary, the Executive’s ownership of equity securities of a Person shall not
constitute a breach of Section 8(b)(i) if (A) such securities are traded on a
national securities exchange, (B) such ownership is passive and (C) the total
amount of such securities beneficially owned by the Executive does not exceed 1%
of the total amount of such securities outstanding.

(c) Covenant Not to Interfere. During the Restricted Period, the Executive shall
not induce or solicit or attempt to induce or solicit any employee of the
Company or any of its affiliates to terminate his or her employment with the
Company or any of its affiliates or otherwise interfere with any such
relationship.

(d) Remedies. If the Executive breaches any of his covenants and agreements
contained herein, then the Company and/or its affiliates shall have the right to
enforce any legal or equitable remedy that may be available to the Company
and/or its affiliates, including without limitation preliminary and permanent
injunctive relief and an accounting for all profits and benefits resulting from
the activities constituting such breaches. The Executive acknowledges that any
breach of such covenants or agreements hereunder would cause irreparable injury
to the Company. This Agreement is intended to limit disclosure of Confidential
Information and competition by the Executive to the maximum extent permitted by
law. If it is finally determined by any court of competent jurisdiction ruling
on this Agreement that the scope or duration of any restriction contained in
this Agreement is too extensive to be legally enforceable, then the parties
agree that the scope and duration of such restriction shall be the maximum scope
and duration which shall be legally enforceable (but in no event shall such
scope and/or duration exceed the scope and/or duration expressly provided for in
this Agreement), and the Executive hereby consents to the enforcement of such
restriction as so modified. The restrictions placed upon the Executive under
this Agreement are supplemental to any statutory or common law obligations that
may exist or arise out of the relationship between the parties or this
Agreement.

(e) Acknowledgments and Agreements by Executive. The Executive has carefully
considered the nature and extent of the restrictions upon him and the rights and
remedies conferred upon the Company under this Agreement, and hereby
acknowledges and agrees the same are reasonable with respect to time and
territory, are designed to preclude competition which would be unfair to the
Company, are fully required to protect the legitimate business interests of the
Company, and do not confer benefits upon the Company disproportionate to the
detriment to the Executive. The Executive further agrees to waive any objection
to or defense in respect of the geographical scope and duration of the
restriction on competition as set forth in this Section 8.

(f) Survival of Provisions. The provisions of this Section 8 shall survive
termination of this Agreement and the Executive’s employment with the Company.

 

- 5 -



--------------------------------------------------------------------------------

Section 9. Termination. The Executive’s employment with the Company and this
Agreement shall terminate effective upon the first to occur of the following:

(a) By Company at End of Employment Period. The last day of the Initial Period,
or the last day of any Renewal Period thereafter, if the Company shall have
notified the Executive prior to the next Renewal Date of the Company’s election
not to have the Employment Period automatically renew for the next Renewal
Period.

(b) Cause. A date specified by the Company by notice to the Executive for Cause.
For purposes of this Agreement, “Cause” means: (i) the Executive’s substantial
and material non-performance of his duties, continued, willful insubordination
or other willful and material failure to adhere to any policy of the Company or
any of its affiliates, if the Executive has been given written notice of such
non-performance, insubordination or failure and the Executive fails to cure such
non-performance, insubordination or failure within thirty (30) days after
receipt of such notice; (ii) the willful misappropriation (or attempted willful
misappropriation) of any of the funds or property of the Company or any of its
affiliates; or (iii) the conviction of, or the entering of a guilty plea or plea
of no contest with respect to, (A) a felony, (B) the equivalent thereof, (C) any
other crime with respect to which active imprisonment is imposed, or (D) any
other crime involving theft, willful misappropriation, embezzlement, fraud or
dishonesty.

(c) Death. The death of the Executive (in which case the Employment Termination
Date shall be the date of death).

(d) Disability. The occurrence of any Disability of the Executive (in which case
the Employment Termination Date shall be the date of Disability).

(e) By Executive at End of Employment Period. The last day of the Initial
Period, or the last day of any Renewal Period thereafter, if the Executive shall
have notified the Company prior to the next Renewal Date of the Executive’s
election not to have the Employment Period automatically renew for the next
Renewal Period.

(f) Company Breach. A date specified by the Executive by notice to the Company
upon a breach by the Company of any of its material covenants or agreements
contained in this Agreement if (i) such breach is not cured by the Company
within thirty (30) days after being given notice of such breach by the Executive
and (ii) such notice by the Executive to the Company is given to the Company
within thirty (30) days following the Executive obtaining knowledge of the
occurrence of such breach.

(g) Mutual Agreement. A date mutually agreed to in writing by the Company and
the Executive.

(h) By Executive for Good Reason. A date specified by the Executive by notice to
the Company for Good Reason. For purposes of this Agreement, “Good Reason” means
any of the following occurring (without the Executive’s consent): (i) a material
reduction by the Company in the Executive’s base salary, excluding one or more
reductions (totaling no more than 20% in the aggregate) generally applicable to
all of the members of the Executive Staff; (ii) the taking of action by the
Company which would adversely affect the

 

- 6 -



--------------------------------------------------------------------------------

Executive’s ability to participate in any material Benefit Plan or Equity
Incentive Plan or which materially reduces (without comparable replacement by
another Benefit Plan or Equity Incentive Plan) the benefits under any material
Benefit Plan or Equity Incentive Plan; (iii) the taking of action by the Company
which would adversely affect the Executive’s ability to participate in or
materially reduces the maximum potential incentive compensation available to the
Executive under any material incentive compensation plan or program of the
Company when compared with historical maximum incentive compensation levels
available to the Executive under such incentive compensation plan or predecessor
incentive compensation plans; (iv) the assignment of the Executive to a
position, responsibilities or duties of a materially lesser status or degree of
responsibility than his position, responsibilities or duties as of the Effective
Date; or (v) the assignment of the Executive to a primary work location
(A) outside the United States or (B) at which (I) neither the Company nor any of
its affiliates maintain a significant manufacturing facility or significant
office or (II) by virtue of such location, the ability of the Executive to
perform his duties and responsibilities to the Company is materially impaired
(when compared with the primary work location of the Executive immediately prior
to such assignment).

Within forty-five (45) days of Executive’s knowledge of the initial existence of
a condition set forth above (“Condition”) (or the date on which Executive
reasonably would be expected to have knowledge of the initial existence of the
Condition), Executive must provide notice to the Company of the existence of the
Condition, and the Company shall have forty-five (45) days following receipt of
such notice to cure the Condition. If the Condition is cured within forty-five
(45) days following such notice, Executive is not entitled to any payment as the
result of a termination of employment based on that occurrence of the
circumstances that would otherwise constitute Good Reason. If the Condition is
not cured within forty-five (45) days following such notice, Executive may
resign from employment for Good Reason.

(i) By Executive for No Reason or Other Reason. A date specified by the
Executive by notice to the Company for either no reason or for any reason other
than a reason specified above, provided the Executive gives the Company at least
ninety (90) days’ notice of such termination (in which case the Employment
Termination Date shall be the date specified in such notice or, in the absence
thereof, such date as is ninety (90) days after the Executive gives such
notice). The Company in its sole discretion may waive all or any portion of such
notice period (in which case the Employment Termination Date shall be the date
mutually agreed to in writing by the Company and the Executive).

(j) By Company for No Reason or Other Reason. A date specified by the Company by
notice to the Executive for either no reason or for any reason other than a
reason specified above.

Any notice of termination by either party given under this Section 9 shall
clearly state that the terminating party elects to terminate the Executive’s
employment with the Company and upon which subsection of this Section 9 such
party is relying as the basis for such termination.

 

- 7 -



--------------------------------------------------------------------------------

If the Executive’s employment with the Company is terminated under this
Section 9, then the Executive shall have no obligation or duty to be employed
with the Company or any of its affiliates in any capacity; and neither the
Company nor any of its affiliates shall have any obligation to employ the
Executive in any capacity. On or before the Employment Termination Date, the
Executive shall return to the Company all property of the Company and any of its
affiliates in the Executive’s possession.

Section 10. Payments and Benefits and Other Termination/Severance Matters.

(a) Termination/Severance Payments. The Company shall pay to the Executive, at
the times specified in this Section 10(a), the amounts provided below upon
termination of the Executive’s employment with the Company.

(i) In all events, the Company shall (A) pay to the Executive the Executive’s
unpaid base salary in cash through the Employment Termination Date at the
Executive’s then effective base salary rate and (B) reimburse the Executive for
all expenses paid or incurred by the Executive for which the Executive is
entitled to reimbursement by the Company pursuant to Section 6 that remain
outstanding as of the Employment Termination Date.

(ii) If the Executive’s employment with the Company has terminated pursuant to:

(A) Section 9(a), Section 9(c), Section 9(d), Section 9(f), Section 9(h) or
Section 9(j); or

(B) Section 9(e) and on or before the Employment Termination Date the Executive
shall have attained the age of sixty-five (65) years,

then (I) from the Employment Termination Date and for the Severance Payment
Period, the Company shall continue to pay to the Executive his base salary in
cash at the Executive’s then effective base salary rate and (II) after the
conclusion of the Fiscal Year of Termination, the Company shall pay to the
Executive a lump sum cash payment in an amount equal to the Prorated Bonus;
provided however that, if the Executive’s employment with the Company has
terminated pursuant to Section 9(d), the continued payments of base salary
pursuant to subsection (I) of this Section 10(a)(ii) shall be reduced by the
proceeds actually paid to the Executive under any disability insurance policies
maintained by the Company for the benefit of the Executive.

(iii) If the Executive’s employment with the Company has terminated pursuant to
Section 9(e) but the Executive has not attained the age of sixty-five (65) years
on or before the Employment Termination Date, then after the conclusion of the
Fiscal Year of Termination, the Company shall pay to the Executive a lump sum
cash payment in an amount equal to the Prorated Bonus.

Payment of any base salary pursuant to the above provisions shall be made at the
same time as it would have been made had the Employment Period continued in
effect. Payment of

 

- 8 -



--------------------------------------------------------------------------------

any Prorated Bonus pursuant to the above provisions shall be made at the same
time that members of the Executive Staff are paid annual incentive compensation
amounts from the Executive Staff Bonus Plan upon which such Prorated Bonus is
based but in no event later than the 15th day of the third month following the
end of the fiscal year to which the applicable Executive Staff Bonus Plan
relates. It is intended that each installment of the payments provided under
this Section 10(a) shall be treated as a separate payment for purposes of
Section 409A, and that neither the Company nor the Executive shall have the
right to accelerate or defer the delivery of any such payments except to the
extent specifically permitted or required by Section 409A. The Executive shall
be under no obligation to seek other employment and there shall be no offset
against any amounts due the Executive under this Agreement on account of any
remuneration attributable to any subsequent employment that the Executive may
obtain (any amounts due under this Section 10 are in the nature of severance
payments, liquidated damages and/or consideration for the covenants set forth in
Section 8 of this Agreement, and are not in the nature of a penalty).

(b) Benefit Plans; Equity Incentive Plans. All rights and benefits which the
Executive or his estate or other beneficiaries may have under the Benefit Plans
and/or Equity Incentive Plans of the Company in which the Executive shall be
participating at the Employment Termination Date shall be determined in
accordance with such plans and any agreements entered into by the Company and
the Executive in connection therewith or with awards thereunder.

(c) Section 409A Compliance. It is intended that any payment or benefit that is
provided pursuant to or in connection with this Agreement that is considered to
be nonqualified deferred compensation subject to Section 409A shall be paid and
provided in a manner, at such time, and in such form, as complies with the
applicable requirements of Section 409A, including without limitation the
requirement that such payment or benefit may only be provided in connection with
the occurrence of a permissible payment event contained in Section 409A (e.g.,
death, disability, or separation from service from the Company and its
affiliates as defined for purposes of Section 409A), in order to avoid the
unfavorable tax consequences associated with non-compliance therewith.
Accordingly, with regard to the provision of any payment or benefit hereunder,
the following shall apply:

A. Notwithstanding any other provision of this Agreement, the Company is
authorized to amend this Agreement, to void or amend any election made by
Executive under this Agreement and/or to delay the payment of any monies and/or
provision of any benefits in such manner as may be determined by it to be
necessary or appropriate to comply, or to evidence or further evidence required
compliance, with Section 409A (including any transition or grandfather rules
thereunder); provided, however, that before the Company may take any of such
actions, the Company shall provide notice to Executive reasonably in advance of
such actions explaining the basis for its determination that such actions are
necessary and appropriate.

B. If Executive is a specified employee for purposes of
Section 409A(a)(2)(B)(i), any payment or provision of benefits that is
nonqualified

 

- 9 -



--------------------------------------------------------------------------------

deferred compensation subject to Section 409A and that is made in connection
with a separation from service payment event (as determined for purposes of
Section 409A) shall not be paid prior to the earlier of (x) the expiration of
the six-month period measured from the date of Executive’s separation from
service or (y) the date of Executive’s death (the “409A Deferral Period”). In
the event such payments are otherwise due to be made in installments or
periodically during the 409A Deferral Period, the payments which would otherwise
have been made in the 409A Deferral Period shall be accumulated and paid in a
lump sum as soon as the 409A Deferral Period ends, and the balance of the
payments shall be made as otherwise scheduled. In the event benefits are
required to be deferred, any such benefit may be provided during the 409A
Deferral Period at Executive’s expense, with Executive having a right to
reimbursement from the Company once the 409A Deferral Period ends, and the
balance of the benefits shall be provided as otherwise scheduled.

C. For purposes of this Agreement, all rights to payments and benefits hereunder
shall be treated as rights to receive a series of separate payments and benefits
to the fullest extent allowed by Section 409A. If under this Agreement, an
amount is to be paid in two or more installments, for purposes of Section 409A,
each installment shall be treated as a separate payment. In the event any
payment payable upon termination of employment would be exempt from Section 409A
under Treas. Reg. § 1.409A-1(b)(9)(iii) but for the amount of such payment, the
determination of the payments to Executive that are exempt under such provision
shall be made by applying the exemption to payments of deferred compensation
based on chronological order beginning with the payments paid closest in time on
or after such termination of employment.

D. No payment shall be made to the Executive pursuant to Section 10 of this
Agreement with respect to any period subsequent to the Employment Termination
Date unless and until the Executive’s termination of employment shall constitute
a “separation from service” as such term is defined for purposes of Section 409A
and, for purposes of determining the time of any such payment, all references to
termination of employment herein shall be construed to mean the date of
Executive’s separation from service.

(d) Certain Termination/Severance Payments Conditioned Upon Executive’s Release
of Claims. The Executive’s right to receive any of the termination/severance
payments provided for in subsection (I) of Section 10(a)(ii) is expressly
conditioned upon, and the Company will be obligated to provide the Executive
with such termination/severance payments only upon, the execution and delivery
to the Company by the Executive of a release in substantially the form of
Exhibit A. Such release must be executed by the Executive no less than thirty
(30) days after the Employment Termination Date and payments to the Executive of
the compensation or benefits hereunder shall commence within forty-five
(45) days after the Employment Termination Date; provided that if such
forty-five (45) day period begins in one calendar year and ends in another
calendar year, payment shall always be made (or commence) in the second calendar
year.

 

- 10 -



--------------------------------------------------------------------------------

(e) Resignation of All Other Positions. To the extent applicable, the
Executive’s termination of employment with the Company, for whatever reason,
shall also result in the Executive’s resignation or termination, effective as of
the Employment Termination Date, from any and all officer and/or director
positions (or other equivalent positions) with the Company and any and all of
its affiliates. The Executive agrees to cooperate in taking any steps that may
be necessary or advisable to effectuate the purpose of this Section 10(e).

(f) General Unsecured Creditor Status. All amounts payable in accordance with
this Agreement shall constitute general unsecured obligations of the Company,
and the Executive shall have only the rights of a general unsecured creditor of
the Company with respect to any such payments.

Section 11. Indemnification. As of the date of this Agreement, the Executive and
the Company are entering into the Indemnification Agreement, which
Indemnification Agreement shall remain in full force and effect following the
execution and delivery of this Agreement.

Section 12. Applicable Law. This Agreement shall be governed and construed in
accordance with the laws of the State of Ohio, without regard to conflict of law
provisions. Any action for breach of, or to enforce, the terms of this Agreement
shall be tried in, and only in, the Court of Common Pleas of Franklin County,
Ohio or such federal district court in Ohio having jurisdiction thereof, and the
parties hereby consent to jurisdiction and venue in such courts.

Section 13. Successors and Assigns. This Agreement is personal in nature and
neither of the parties hereto shall, without the consent of the other party,
assign or transfer this Agreement or any rights or obligations hereunder, except
as and to the extent set forth below.

(a) The Company may unilaterally assign its rights and obligations under this
Agreement to any successor to the Company’s rights and obligations hereunder as
a result of any change in control, merger, consolidation, restructuring or
reorganization or to any other successor to all or substantially all of the
Company’s business and/or assets and the Executive shall continue to be bound by
the terms and conditions of this Agreement; provided, however, that, if any such
successor fails, prior to or concurrently with the effectiveness of any such
succession, to agree in writing in form and substance reasonably satisfactory to
the Executive expressly to assume and agree to perform this Agreement in the
same manner and to the same extent that the Company would be required to perform
if no such succession had taken place, then the Executive shall have the right,
effected by notice to such successor not later than ninety (90) days after such
succession occurs, to terminate the Executive’s employment with the Company
under Section 9(f) as though such failure was a breach by the Company of a
material covenant or agreement of the Company contained in this Agreement.

(b) If the Executive should die while any amounts are payable to him under this
Agreement, or if by reason of his death payments are to be made to him
hereunder, then this Agreement shall inure to the benefit of and be enforceable
by the Beneficiary and all amounts payable hereunder shall then be paid in
accordance with the terms of this Agreement to the Beneficiary.

 

- 11 -



--------------------------------------------------------------------------------

Without limiting the foregoing, (i) the Executive’s right to receive payments
hereunder shall not be assignable or transferable, whether by pledge, creation
of a security interest or otherwise, other than (A) a transfer by the
Executive’s designation of any Beneficiary in accordance with the provisions of
this Agreement or (B) a transfer by his will or by the laws of descent or
distribution, and in the event of any attempted assignment or transfer contrary
to this Section 13 the Company shall have no liability to pay to the purported
assignee or transferee any amount so attempted to be assigned or transferred,
and (ii) to the extent assignment of a party’s rights or obligations under this
Agreement is permitted under this Agreement or otherwise given effect by
applicable law, the agreements, covenants, terms and provisions of this
Agreement shall bind the respective heirs, executors, administrators, successors
and assigns of the parties.

As used in this Agreement, “Company” means the Company as hereinbefore defined
and any successor to its business and/or assets as aforesaid which executes and
delivers the agreement provided for in Section 13(a) or which otherwise becomes
bound by all the terms and provisions of this Agreement by operation of law.

Section 14. Notices. Any notice or other communication required or desired to be
given hereunder shall be in writing and shall be deemed given when personally
delivered or when mailed by first class certified mail, return receipt requested
and postage prepaid, addressed to the parties at their respective addresses set
forth under their respective signatures below or to such other person or
addresses as shall be given by notice of any party.

Section 15. Waiver; Remedies Cumulative. No waiver of any right or option
hereunder by any party shall operate as a waiver of any other right or option,
or the same right or option as respects any subsequent occasion for its
exercise, or of any legal remedy. No waiver by any party of any breach of this
Agreement or of any agreement or covenant contained herein shall be held to
constitute a waiver of any other breach or a continuation of the same breach.
All remedies provided by this Agreement are in addition to all other remedies by
it or the law provided.

Section 16. Severability. It is the intention of the Company and the Executive
to comply fully with all laws and matters of public policy relating to
employment agreements and restrictive covenants, and this Agreement shall be
construed consistently with such laws and public policy to the extent possible.
Without limiting Section 8(d), if and to the extent any one or more terms,
provisions, covenants and agreements hereof or any portion or portions thereof
shall be held invalid or unenforceable by a court of competent jurisdiction,
then such terms, provisions, covenants and agreements (or portions thereof)
shall be deemed separable from the remaining terms, provisions, covenants and
agreements hereof and such holding shall in no way affect the validity or
enforceability of any of the other terms, provisions, covenants and agreements
hereof.

Section 17. Definitions. As used herein, the following terms shall have the
meanings set forth below.

“Agreement” has the meaning set forth in the preamble hereto.

“Beneficiary” means any Person or Persons who are designated by the Executive on
a form acceptable to the Company to receive payment of any amounts payable under

 

- 12 -



--------------------------------------------------------------------------------

this Agreement on the death of the Executive; and, unless the Executive has so
designated such Person or Persons, his designated beneficiary for any death
benefits under this Agreement shall be deemed to be the Person or Persons in the
first of the following classes in which there is or are any Person or Persons
who survive the Executive: (a) his spouse at the time of his death; (b) his
lineal descendants, per stirpes; and (c) his estate.

“Benefit Plans” has the meaning set forth in Section 5(a).

“Board” means the board of directors of the Company.

“Bonus” means the payment amount earned in accordance with the Executive Staff
Bonus Plan.

“Cause” has the meaning set forth in Section 9(b).

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Company” has the meaning set forth in the preamble hereto and as further
provided in Section 13.

“Confidential Information” has the meaning set forth at Section 8(a).

“Disability” means the total and permanent disability of the Executive, which
shall be deemed to have occurred on the date of the certification to the Company
by a physician approved by the Company that the Executive is so mentally or
physically disabled as to be incapable of engaging in, and performing the
material duties of, the Executive’s employment position provided for in
Section 2 and Section 3 and that such disability is likely to be permanent.

“Effective Date” has the meaning set forth in the preamble hereto.

“Employment Period” has the meaning set forth in Section 1.

“Employment Termination Date” means the date of the termination of the
Executive’s employment with the Company as provided in Section 9.

“ESOP” means the Company’s tax-qualified employee stock ownership plan.

“Equity Incentive Plans” has the meaning set forth in Section 5(b).

“Executive” has the meaning set forth in the preamble hereto.

“Executive Staff” means the executive officers of the Company appointed from
time to time by the Board.

“Executive Staff Bonus Plan” means the then-current incentive compensation plan
of the Company under which the Executive Staff receives bonus payments.

 

- 13 -



--------------------------------------------------------------------------------

“Fiscal Year of Termination” means the fiscal year of the Company in which the
Employment Termination Date occurs.

“Good Reason” has the meaning set forth in Section 9(h).

“Indemnification Agreement” means that certain Indemnification Agreement between
the Company and the Executive dated as of the date of this Agreement.

“Initial Period” has the meaning set forth in Section 1.

“Option Plan” means the Amended 2000 Incentive Stock Option Plan of the Company
and the 2013 Stock Option Plan of the Company, together with any successor plan
thereto.

“Option Agreements” means Incentive Stock Option Agreements, Non-Qualified Stock
Option Agreements or other written option agreements entered into by the Company
and the Executive in connection with grants under the Option Plan, as amended
from time to time.

“Person” means any individual, legal entity, partnership, estate, trust,
association, organization or governmental body.

“Prorated Bonus” means the product of (a) the Bonus for the fiscal year of
Termination multiplied by (b) a fraction the numerator of which is the number of
days occurring during the Fiscal Year of Termination prior to the Employment
Termination Date and the denominator of which is the number three hundred
sixty-five (365).

“Renewal Date” has the meaning set forth in Section 1.

“Renewal Period” has the meaning set forth in Section 1.

“Restricted Period” has the meaning set forth in Section 8(b).

“Restricted Stock Agreements” means Restricted Stock Agreements entered into by
the Company and the Executive in connection with awards under the Stock Plan, as
amended from time to time.

“Section 409A” means Section 409A of the Code and corresponding regulations and
guidance issued thereunder.

“Severance Payment Period” means the period of eighteen (18) consecutive
calendar months immediately following the Employment Termination Date.

“Stock Plan” means the 2008 Restricted Stock Plan of the Company or any
successor plan thereto.

“Successor Entity” means any successor entity to the Company in a merger of the
Company, in a sale of all or substantially all of the assets of the Company or
in any other such transaction involving the Company.

 

- 14 -



--------------------------------------------------------------------------------

Section 18. Miscellaneous. This Agreement constitutes the entire understanding
of the parties hereto with respect to the subject matter hereof. In this regard,
the following shall not be considered to be pertaining to the same subject
matter as this Agreement and accordingly shall be unaffected by this Section 18
and continue in full force and effect: (a) the Indemnification Agreement; and
(b) agreements between the Company and the Executive relating to any Equity Plan
and/or Benefit Plan (including, as applicable, any Restricted Stock Agreements
and Option Agreements). This Agreement may not be modified, changed or amended
except in a writing signed by each of the parties. This Agreement may be signed
in multiple counterparts, each of which shall be deemed an original hereof. The
captions of the several sections and subsections of this Agreement are not a
part of the context hereof, are inserted only for convenience in locating such
sections and subsections and shall be ignored in construing this Agreement.

IN WITNESS WHEREOF, the Company and the Executive have executed multiple
counterparts of this Agreement effective as of the Effective Date.

 

Company:     Executive: ADVANCED DRAINAGE SYSTEMS, INC.     By:  

/s/ Joseph A. Chlapaty

   

/s/ Scott A. Cottrill

Name:   Joseph A. Chlapaty     Name:   Scott A. Cottrill Title:   Chairman & CEO
    Address:   Address:   4640 Trueman Boulevard       Hilliard, OH 43026    

 

- 15 -



--------------------------------------------------------------------------------

EXHIBIT A

Release

This Release (this “Release”) is entered into by SCOTT A. COTTRILL (the
“Executive”) in favor of ADVANCED DRAINAGE SYSTEMS, INC., a Delaware corporation
[or any successor “Company” pursuant to Section 13 of the Employment Agreement
(as defined below)] (the “Company”) and the other Releasees set forth below.

Background

A. The Executive has been employed by the Company pursuant to the Executive
Employment Agreement between the Executive and the Company dated as of
November 9, 2015 (the “Employment Agreement”);

B. The Executive’s employment with the Company and the Employment Agreement have
terminated, or are being terminated in connection with the execution and
delivery of this Release, [pursuant to Section 9(a), Section 9(c), Section 9(d),
Section 9(f), Section 9(h) or Section 9(j) of the Employment Agreement /
pursuant to Section 9(e) of the Employment Agreement and the Executive has
attained or will on or before the Employment Termination Date attain the age of
sixty-five (65) years]; and

C. Section 10(d) of the Employment Agreement conditions the right of the
Executive to receive the applicable termination/severance payments provided for
in subsection (I) of Section 10(a)(ii) of the Employment Agreement with respect
to such termination (the “Severance”) on the Executive’s execution and delivery
to the Company of this Release.

Statement of Agreement

In consideration of, and as a condition to, the Executive’s right to receive the
Severance, the Executive agrees as set forth below.

Section 1. Definitions. Capitalized terms used herein without definition have
the meanings ascribed to such terms in the Employment Agreement.

Section 2. Release of Claims. The Executive, on behalf of himself and his heirs,
executors, administrators, successors and assigns, forever releases (a) the
Company, (b) each of the affiliates of the Company, (c) each of the current and
former officers and directors (and individuals in other equivalent positions) of
the Company and/or any affiliate of the Company and (d) each of the employees,
attorneys, agents and insurers of the Company and/or any affiliate of the
Company (collectively, “Releasees”) from all claims relating to (i) the
Executive’s employment with the Company and/or the termination of such
employment, (ii) the Employment Agreement and/or the termination of the
Employment Agreement and/or (iii) the Executive’s status as, or relationship or
dealings with any Releasee in the Executive’s capacity as, a stockholder,
officer or director (or in other equivalent positions) of the Company or any of
its affiliates arising in whole or in part from events occurring prior to the
Employment Termination Date that the Executive now has or may have or that the
Executive may hereafter have of any nature whatsoever, be they common law or
statutory, legal or equitable, in contract or tort (each

 

A-1



--------------------------------------------------------------------------------

such claim, a “Released Claim”), including but not limited to claims under the
internal policies and procedures of the Company or any of its affiliates and the
Age Discrimination in Employment Act, as amended. The Executive hereby waives
all rights to assert a claim for relief available under the Age Discrimination
in Employment Act, as amended, and other applicable laws, including but not
limited to relief in the form of attorney fees, damages, reinstatement, back
pay, or injunctive relief. The Executive further covenants not to bring suit or
otherwise institute legal proceedings against any of the Releasees for any
Released Claim. Provided, however, that the terms of this Release shall not
extend to the Executive’s rights to: (A) receive post-termination benefits as
may be owed him under the Employment Agreement; (B) receive benefits and/or
awards under the Company’s incentive plans, including without limitation all
such restricted stock and stock options to which he may be entitled pursuant
thereto or pursuant to the terms of any such award agreements; (C) participate
in the Company’s medical and dental benefits plans under and pursuant to COBRA;
(D) receive indemnification and advancement of expenses for actions or omissions
occurring prior to the Employment Termination Date; and (E) conversion rights as
provided under the terms of any Company-sponsored benefit plan.

Section 3. Review of Release by Executive.

(a) The Executive has been advised to consult with an attorney before executing
this Release.

(b) The Executive has been given at least 21 calendar days after receipt of this
Release (the “Consideration Period”), if he so desires, to consider this Release
before signing it. If the Executive signs this Release, the date on which he
signs this Release will be the “Execution Date.” If not signed by the Executive
and returned to the Company so that it is received no later than the end of the
Consideration Period, this Release will not be valid. In the event the Executive
executes and returns this Release prior to the end of the Consideration Period,
he acknowledges that his decision to do so was voluntary and that he had the
opportunity to consider this Release for the entire Consideration Period.

(c) The Company and the Executive agree that this Release will not become
effective until 7 calendar days after the Execution Date and that the Executive
may, within 7 calendar days after the Execution Date, revoke this Release in its
entirety by written notice to the Company. If written notice of revocation is
not received by the Company by the 8th calendar day after the execution of this
Release by the Executive, this Release will become effective and enforceable on
that day.

Section 4. Miscellaneous. This Release shall be governed and construed in
accordance with the laws of the State of Ohio, without regard to conflict of law
provisions. This Agreement shall bind the respective heirs, executors,
administrators, successors and assigns of the Executive.

The Executive represents and agrees that he has fully read and understands the
meaning of this Release, has had the opportunity to consult with legal counsel
of his choosing, and is voluntarily entering into this Release with the
intention of giving up all claims against the Company and other Releasees.

 

A-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive has executed this Release on the Execution
Date set forth below.

 

Executive:

 

Name:   Scott A. Cottrill

Execution Date:  

 

 

A-3